Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159962                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  NICOLE McLEAN, Personal Representative                                                               Richard H. Bernstein
  of the ESTATE OF LINDA YORK,                                                                         Elizabeth T. Clement
              Plaintiff-Appellant,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159962
                                                                    COA: 341603
                                                                    Wayne CC: 16-008774-NO
  BERGER REALTY GROUP, INC.,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 23, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2020
           a0129
                                                                               Clerk